Case 4:18-cv-00149-RAS-CAN Document 44 Filed 02/21/19 Page 1 of 1 PageID #: 147




                             United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  CRAIG CUNNINGHAM                                   §
                                                     §
  v.                                                 §       Civil Action No. 4:18-CV-149
                                                     §
  AMERICAN FRESH START, LLC, ET AL.                  §

                                         ORDER OF DISMISSAL

         Came on for consideration Plaintiff’s “Motion to Dismiss with Prejudice” (Dkt. #42)

 filed in this cause by Plaintiff Craig Cunningham. The court, having considered the Motion to

 Dismiss and the Defendants' "Notice of Settlement" (Dkt. #39), determines that the Motion

 should be GRANTED.

         It is therefore, ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss

 with Prejudice is GRANTED. It is further,

         ORDERED, ADJUDGED, and DECREED that all claims between Plaintiff and the

 Defendants that were or could have been brought in this action are dismissed with prejudice to

 the refiling of same. It is further,

         ORDERED, ADJUDGED, and DECREED that all relief not granted herein is DENIED.

         The Clerk is directed to CLOSE this civil action.

              .    SIGNED this the 21st day of February, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
